Case 19-34054-sgj11 Doc 1456 Filed 11/20/20                     Entered 11/20/20 19:08:51    Page 1 of 10



 LATHAM & WATKINS LLP
 Andrew Clubok (pro hac vice)
 Sarah Tomkowiak (pro hac vice)
 555 Eleventh Street, NW, Suite 1000
 Washington, District of Columbia 20004
 Telephone: (202) 637-2200
 Email: andrew.clubok@lw.com
        sarah.tomkowiak@lw.com

 and

 Jeffrey E. Bjork (pro hac vice)
 Kimberly A. Posin (pro hac vice)
 355 South Grand Avenue, Suite 100
 Los Angeles, CA 90071
 Telephone: (213) 485-1234
 Email: jeff.bjork@lw.com
         kim.posin@lw.com

 BUTLER SNOW LLP
 Martin Sosland (TX Bar No. 18855645)
 Candice Carson (TX Bar No. 24074006)
 2911 Turtle Creek Blvd., Suite 1400
 Dallas, Texas 75219
 Telephone: (469) 680-5502
 E-mail: martin.sosland@butlersnow.com
         candice.carson@butlersnow.com

 Counsel for UBS Securities LLC and UBS
 AG, London Branch

                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

 ----------------------------------------------------------------- x
 In re:                                                            :   Chapter 11
                                                                   :
 HIGHLAND CAPITAL MANAGEMENT, L.P.,1                               :   Case No. 19-34054-sgj11
                                                                   :
                                   Debtor.                         :
 ----------------------------------------------------------------- x

                            APPELLANTS’ STATEMENT OF ISSUE AND
                             DESIGNATION OF RECORD ON APPEAL




       1
         The last four digits of the Debtor’s taxpayer identification number are 6725. The
 headquarters and service address for the Debtor is 300 Crescent Bankruptcy Court, Suite 700,
 Dallas, TX 75201.
Case 19-34054-sgj11 Doc 1456 Filed 11/20/20                Entered 11/20/20 19:08:51          Page 2 of 10




              Pursuant to Rule 8009(a)(1)(A)-(B), (a)(4) of the Federal Rules of Bankruptcy Procedure

      (the “Bankruptcy Rules”), Appellants UBS Securities LLC and UBS AG, London Branch

      (together “UBS” or “Appellants”) hereby designate the following items to be included in the

      record and identify the following issue with respect to their appeal of the Order Approving

      Debtor’s Settlement with (A) the Redeemer Committee of the Highland Crusader Fund (Claim No.

      72), and (B) the Highland Crusader Funds (Claim No. 81), and Authorizing Actions Consistent

      Therewith (Bankruptcy Case No. 19-34054-sgj11) [Docket No. 1273], dated October 22, 2020 and

      entered by the United States Bankruptcy Court for the Northern District of Texas on October 23,

      2020.

 I.           STATEMENT OF ISSUE TO BE PRESENTED ON APPEAL

              1.     Did the Bankruptcy Court err as a matter of law by approving the Debtor’s claim

      compromise as fair, equitable, and in the best interest of the estate under Federal Rule of

      Bankruptcy Procedure 9019?

II.           DESIGNATION OF ITEMS TO BE INCLUDED IN THE RECORD

              1.     The Notice of Appeal:

                     a.      Notice of Appeal for Bankruptcy Case No. 19-34054-sgj11 (Dkt. 1339);

                     b.      Amended Notice of Appeal for Bankruptcy Case No. 19-34054-sgj11

              (Dkt. 1369).

              2.     The Judgment, Order, or Decree Appealed from:

                     a.      Order Approving Debtor’s Settlement with (A) the Redeemer Committee

              of the Highland Crusader Fund (Claim No. 72), and (B) the Highland Crusader Funds

              (Claim No. 81), and Authorizing Actions Consistent Therewith (Dkt. 1273).

              3.     Any Opinion, Findings of Fact, and Conclusions of Law of the Bankruptcy Court:

      To the extent included in or underlying the documents identified in part II.5 herein.


                                                       2
Case 19-34054-sgj11 Doc 1456 Filed 11/20/20        Entered 11/20/20 19:08:51       Page 3 of 10




       4.      The Docket Sheet for Bankruptcy Case No. 19-34054-sgj11.

       5.      Documents listed below (as described in the Docket Sheet for Bankruptcy Case No.

 19-34054-sgj11):

  Date Filed    Docket                         Description/Docket Text
                 No.
  12/4/2019    1          (2 pgs) Order transferring case number 19-12239 from U.S.
                          Bankruptcy Court for the District of Delaware Filed by Highland
                          Capital Management, L.P. (Okafor, M.)
  12/4/2019    186        (2 pgs) ORDER TRANSFERRING VENUE OF THIS CASE TO
                          THE UNITED STATES BANKRUPTCY COURT FOR THE
                          NORTHERN DISTRICT OF TEXAS (related document(s)86) Order
                          Signed on 12/4/2019. (CAS) [ORIGINALLY FILED AS
                          DOCUMENT #184 ON 12/04/2019 IN U.S. BANKRUPTCY
                          COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.)
                          (Entered: 12/05/2019)
  12/27/2019   281        (100 pgs; 4 docs) Motion to compromise controversy with Official
                          Committee of Unsecured Creditors. Filed by Debtor Highland
                          Capital Management, L.P. (Attachments: # 1 Exhibit A # 2 Exhibit B
                          # 3 Proposed Order) (Hayward, Melissa)
  1/9/2020     339        (5 pgs) Order Approve Settlement with Official Committee of
                          Unsecured Creditors Regarding Governance of the Debtor and
                          Procedures for Operations in the Ordinary Course ( (related
                          document # 281) Entered on 1/9/2020. (Okafor, M.)
  3/2/2020     488        (18 pgs) Order Granting Motion (i) Establishing Bar Dates for Filing
                          Claims, Including 503(b)(9) Claims; and (ii) Approving the Form
                          and Manner of Notice Thereof Filed by Debtor Highland Capital
                          Management, L.P(related document # 421) The General Bar Date is
                          April 8, 2020 at 5:00 p.m. Central Time; other dates per Order
                          Entered on 3/2/2020. (Okafor, M.)
  6/8/2020     719        SEALED document regarding: Exhibit E, 3/20/2009 Termination,
                          Settlement, and Release Agreement per court order filed by
                          Interested Party Redeemer Committee of the Highland Crusader
                          Fund (RE: related document(s)711 Order on motion to seal). (Platt,
                          Mark)
  6/8/2020     720        SEALED document regarding: Exhibit H, UBS and Crusader Fund
                          Settlement Agreement per court order filed by Interested Party
                          Redeemer Committee of the Highland Crusader Fund (RE: related
                          document(s)711 Order on motion to seal). (Platt, Mark)
  6/8/2020     721        SEALED document regarding: Exhibit I, UBS and Credit Strategies
                          Fund Settlement Agreement per court order filed by Interested Party
                          Redeemer Committee of the Highland Crusader Fund (RE: related
                          document(s)711 Order on motion to seal). (Platt, Mark)



                                               3
Case 19-34054-sgj11 Doc 1456 Filed 11/20/20       Entered 11/20/20 19:08:51        Page 4 of 10




  7/10/2020   817      Transcript regarding Hearing Held 07/08/2020 (58 pages) RE:
                       Motions to Extend Time. THIS TRANSCRIPT WILL BE MADE
                       ELECTRONICALLY AVAILABLE TO THE GENERAL PUBLIC
                       90 DAYS AFTER THE DATE OF FILING. TRANSCRIPT
                       RELEASE DATE IS 10/8/2020. Until that time the transcript may be
                       viewed at the Clerk's Office or a copy may be obtained from the
                       official court transcriber. Court Reporter/Transcriber Kathy Rehling,
                       kathyrehlingtranscripts@gmail.com, Telephone number 972-786-
                       3063. (RE: related document(s) 812 Hearing held on 7/8/2020. (RE:
                       related document(s)737 Motion to extend or limit the exclusivity
                       period (RE: related document(s)668 Order on motion to
                       extend/shorten time) Filed by Debtor Highland Capital Management,
                       L.P.) (Appearances: J. Pomerantz, M. Hayward, and Z. Annabel for
                       Debtor; M. Clemente for Official Unsecured Creditors Committee; T.
                       Mascherin, M. Platt, and M. Hankin for Redeemer Committee; R.
                       Patel, A. Chiarello, and B. Shaw for Acis; M. Lynn for J. Dondero; J.
                       Bjork for UBS. Evidentiary hearing. Motion granted in part (30-day
                       extension). Debtors counsel to upload order.), 813 Hearing held on
                       7/8/2020. (RE: related document(s)747 Motion to extend time to
                       (Debtor's Motion for Entry of an Order Further Extending the Period
                       Within Which It May Remove Actions Pursuant to 28 U.S.C. 1452
                       and Rule 9027 of the Federal Rules of Bankruptcy Procedure) (RE:
                       related document(s)459 Order on motion to extend/shorten time)
                       Filed by Debtor Highland Capital Management, L.P.) (Appearances:
                       J. Pomerantz, M. Hayward, and Z. Annabel for Debtor; M. Clemente
                       for Official Unsecured Creditors Committee; T. Mascherin, M. Platt,
                       and M. Hankin for Redeemer Committee; R. Patel, A. Chiarello, and
                       B. Shaw for Acis; M. Lynn for J. Dondero; J. Bjork for UBS.
                       Evidentiary hearing. Motion granted. Debtors counsel to upload
                       order.)). Transcript to be made available to the public on 10/8/2020.
                       (Rehling, Kathy)
  8/7/2020    933      (431 pgs; 23 docs) Objection to claim(s) of Creditor(s) UBS
                       Securities LLC and UBS AG, London Branch.. Filed by Interested
                       Party Redeemer Committee of the Highland Crusader Fund.
                       (Attachments: # 1 Exhibit Exhibit 1 (slip page - to be filed under seal
                       upon order from Court)) # 2 Exhibit Exhibit 2 (slip page - to be filed
                       under seal upon order from Court) # 3 Exhibit Exhibit 3 (slip page -
                       to be filed under seal upon order from Court) # 4 Exhibit Exhibit 4 #
                       5 Exhibit Exhibit 5 # 6 Exhibit Exhibit 6 (slip page - to be filed under
                       seal upon order from Court) # 7 Exhibit Exhibit 7 (slip page - to be
                       filed under seal upon order from Court) # 8 Exhibit Exhibit 8 # 9
                       Exhibit Exhibit 9 (slip page - to be filed under seal upon order from
                       Court) # 10 Exhibit Exhibit 10 # 11 Exhibit Exhibit 11 # 12 Exhibit
                       Exhibit 12 # 13 Exhibit Exhibit 13 # 14 Exhibit Exhibit 14 # 15
                       Exhibit Exhibit 15 # 16 Exhibit Exhibit 16 (slip page - to be filed
                       under seal upon order from Court) # 17 Exhibit Exhibit 17 # 18



                                             4
Case 19-34054-sgj11 Doc 1456 Filed 11/20/20      Entered 11/20/20 19:08:51        Page 5 of 10




                       Exhibit Exhibit 18 # 19 Exhibit Exhibit 19 # 20 Exhibit Exhibit 20
                       (slip page - to be filed under seal upon order from Court) # 21
                       Exhibit Exhibit 21 (slip page - to be filed under seal upon order from
                       Court) # 22 Exhibit Exhibit 22 (slip page - to be filed under seal upon
                       order from Court)) (Platt, Mark)
  8/26/2020   996      (34 pgs) Objection to claim(s) of Creditor(s) Redeemer Committee of
                       the Highland Crusader Fund - Proof of Claim No. 72.. Filed by
                       Interested Parties UBS AG London Branch, UBS Securities LLC.
                       (Sosland, Martin)
  8/26/2020   998      Transcript regarding Hearing Held 08/19/2020 (20 pages) RE: Status
                       Conference on Objection to Claim. THIS TRANSCRIPT WILL BE
                       MADE ELECTRONICALLY AVAILABLE TO THE GENERAL
                       PUBLIC 90 DAYS AFTER THE DATE OF FILING.
                       TRANSCRIPT RELEASE DATE IS 11/24/2020. Until that time the
                       transcript may be viewed at the Clerk's Office or a copy may be
                       obtained from the official court transcriber. Court
                       Reporter/Transcriber Kathy Rehling,
                       kathyrehlingtranscripts@gmail.com, Telephone number 972-786-
                       3063. (RE: related document(s) 968 Hearing held on 8/19/2020. (RE:
                       related document(s)771 Objection to claim(s) 3 of Creditor(s) Acis
                       Capital Management L.P. and Acis Capital Management GP, LLC.,
                       filed by Debtor Highland Capital Management, L.P., (Appearances:
                       J. Pomeranz, I. Karesh, Z. Annabel, and M. Hayward for Debtors; R.
                       Patel and B. Shaw for Acis; P. Montgomery for Unsecured Creditors
                       Committee; J. Bonds for J. Dondero; A. Clubock for UBS; T.
                       Masherin for Crusader Redeemer Committee. Nonevidentiary status
                       conference. Court heard and approved concept for a partial
                       scheduling order, contemplating cross motions for summary
                       judgment and setting thereon for 10/20/20 at 9:30 am to the extend
                       this matter is not resolved in mediation. Mr. Pomeranz to draft order
                       consistent with the terms of what was announced.)). Transcript to be
                       made available to the public on 11/24/2020. (Rehling, Kathy)
  9/21/2020   1079     (61 pgs) Amended chapter 11 plan filed by Debtor Highland Capital
                       Management, L.P. (RE: related document(s)944 Chapter 11 plan).
                       (Annable, Zachery)
  9/21/2020   1080     (155 pgs; 3 docs) Amended disclosure statement filed by Debtor
                       Highland Capital Management, L.P. (RE: related document(s)945
                       Disclosure statement). (Attachments: # 1 Exhibit A--First Amended
                       Plan of Reorganization # 2 Exhibit B--Organizational
                       Chart)(Annable, Zachery)
  9/23/2020   1089     (26 pgs; 2 docs) Motion to compromise controversy with (a) the
                       Redeemer Committee of the Highland Crusader Fund (Claim No.
                       72), and (b) the Highland Crusader Funds (Claim No. 81). Filed by
                       Debtor Highland Capital Management, L.P. Objections due by
                       10/19/2020. (Attachments: # 1 Exhibit A--Proposed Order)
                       (Annable, Zachery)


                                            5
Case 19-34054-sgj11 Doc 1456 Filed 11/20/20     Entered 11/20/20 19:08:51       Page 6 of 10




  9/23/2020    1090    (94 pgs; 7 docs) Declaration re: (Declaration of John A. Morris in
                       Support of the Debtor's Motion for Entry of an Order Approving
                       Settlements with (a) the Redeemer Committee of the Highland
                       Crusader Fund (Claim No. 72), and (b) the Highland Crusader Funds
                       (Claim No. 81), and Authorizing Actions Consistent Therewith) filed
                       by Debtor Highland Capital Management, L.P. (RE: related
                       document(s)1089 Motion to compromise controversy with (a) the
                       Redeemer Committee of the Highland Crusader Fund (Claim No.
                       72), and (b) the Highland Crusader Funds (Claim No. 81). ).
                       (Attachments: # 1 Exhibit 1 # 2 Exhibit 2 # 3 Exhibit 3 # 4 Exhibit 4
                       # 5 Exhibit 5 # 6 Exhibit 6) (Annable, Zachery)
  10/5/2020    1127    SEALED document regarding: Exhibit B--Cornerstone Monetization
                       Schedule per court order filed by Debtor Highland Capital
                       Management, L.P. (RE: related document(s)1125 Order on motion to
                       seal). (Annable, Zachery)
  10/5/2020    1128    SEALED document regarding: Exhibit 2 - Partial Final Award dated
                       March 6, 2019 per court order filed by Debtor Highland Capital
                       Management, L.P. (RE: related document(s)1125 Order on motion to
                       seal). (Annable, Zachery) Modified docket entry text on 10/5/2020 in
                       include exhibit number. (Ellison, T.).
  10/5/2020    1129    SEALED document regarding: Exhibit 3--Disposition of Application
                       of Modification of Award dated March 14, 2019 per court order filed
                       by Debtor Highland Capital Management, L.P. (RE: related
                       document(s)1125 Order on motion to seal). (Annable, Zachery)
  10/5/2020    1130    SEALED document regarding: Exhibit 4--Final Award dated April
                       29, 2019 per court order filed by Debtor Highland Capital
                       Management, L.P. (RE: related document(s)1125 Order on motion to
                       seal). (Annable, Zachery)
  10/15/2020   1173    (11 pgs; 2 docs) Notice (Notice of Filing of (I) Liquidation Analysis
                       and (II) Financial Projections as Exhibits to Debtor's Disclosure
                       Statement for the First Amended Plan of Reorganization of Highland
                       Capital Management, L.P.) filed by Debtor Highland Capital
                       Management, L.P. (RE: related document(s)1080 Amended
                       disclosure statement filed by Debtor Highland Capital Management,
                       L.P. (RE: related document(s)945 Disclosure statement).
                       (Attachments: # 1 Exhibit A--First Amended Plan of Reorganization
                       # 2 Exhibit B--Organizational Chart)). (Attachments: # 1 Exhibit C/D
                       to Debtor's Disclosure Statement for the First Amended Plan of
                       Reorganization of Highland Capital Management, L.P.) (Annable,
                       Zachery)
  10/16/2020   1190    (42 pgs; 2 docs) Objection to (related document(s): 1089 Motion to
                       compromise controversy with (a) the Redeemer Committee of the
                       Highland Crusader Fund (Claim No. 72), and (b) the Highland
                       Crusader Funds (Claim No. 81). filed by Debtor Highland Capital
                       Management, L.P.) filed by Interested Parties UBS AG London



                                            6
Case 19-34054-sgj11 Doc 1456 Filed 11/20/20     Entered 11/20/20 19:08:51       Page 7 of 10




                       Branch, UBS Securities LLC. (Attachments: # 1 A-C) (Sosland,
                       Martin)
  10/16/2020   1191    (8 pgs) Response opposed to (related document(s): 1087 Motion to
                       compromise controversy with (A) Acis Capital Management, L.P.
                       and Acis Capital Management GP LLC (Claim No. 23), (B) Joshua
                       N. Terry and Jennifer G. Terry (Claim No. 156), and (C) Acis Capital
                       Management, L.P. (Claim No. 159). filed by Debtor Highland
                       Capital Management, L.P.) filed by Interested Party Highland CLO
                       Funding, Ltd.. (Maloney, Mark)
  10/16/2020   1192    (36 pgs; 3 docs) Declaration re: W. Kevin Moentmann in Support of
                       Objection to the Debtor's Motion for Entry of an Order Approving
                       Settlements With (A) the Redeemer Committee of the Highland
                       Crusader Fund (Claim No. 72), and (B) the Highland Crusader Funds
                       (Claim No. 81) filed by Interested Parties UBS AG London Branch,
                       UBS Securities LLC (RE: related document(s)1190 Objection).
                       (Attachments: # 1 Exhibit 1-6 # 2 Attachments A-C) (Sosland,
                       Martin)
  10/19/2020   1220    (11 pgs) Reply to (related document(s): 1190 Objection filed by
                       Interested Party UBS Securities LLC, Interested Party UBS AG
                       London Branch) filed by Debtor Highland Capital Management,
                       L.P.. (Annable, Zachery)
  10/23/2020   1271    Transcript regarding Hearing Held 10/20/2020 (256 pages) RE:
                       Motions to Compromise Controversy. THIS TRANSCRIPT WILL
                       BE MADE ELECTRONICALLY AVAILABLE TO THE
                       GENERAL PUBLIC 90 DAYS AFTER THE DATE OF FILING.
                       TRANSCRIPT RELEASE DATE IS 01/21/2021. Until that time the
                       transcript may be viewed at the Clerk's Office or a copy may be
                       obtained from the official court transcriber. Court
                       Reporter/Transcriber Kathy Rehling,
                       kathyrehlingtranscripts@gmail.com, Telephone number 972-786-
                       3063. (RE: related document(s) 1256 Hearing held on 10/20/2020.
                       (RE: related document(s)1087 Motion to compromise controversy
                       with (A) Acis Capital Management, L.P. and Acis Capital
                       Management GP LLC (Claim No. 23), (B) Joshua N. Terry and
                       Jennifer G. Terry (Claim No. 156), and (C) Acis Capital
                       Management, L.P. (Claim No. 159), filed by Debtor Highland
                       Capital Management, L.P.) (Appearances: I. Kharasch, J. Morris, and
                       G. Demo for Debtors; M. Clemente for Unsecured Creditors
                       Committee; R. Patel and B. Shaw for Acis and Terrys; S.
                       Tomkowiak, A. Clubok, and K. Posin for UBS; T. Mascherin, M.
                       Hankin, and M. Platt for Redeemer Committee; J. Wilson, M. Lynn,
                       J. Bonds, and B. Assink for J. Dondero; J. Kathman for P.
                       Daugherty; R. Matsumura for HCLOF; J. Kane for CLO Holdco; E.
                       Weisgerber for HarbourVest; L. Lambert for UST. Evidentiary
                       hearing. Court recessed after evidence closed and will reconvene at
                       10:00 am 10/21/20 for closing arguments.), 1257 Hearing held on


                                            7
Case 19-34054-sgj11 Doc 1456 Filed 11/20/20        Entered 11/20/20 19:08:51       Page 8 of 10




                          10/20/2020. (RE: related document(s)1089 Motion to compromise
                          controversy with (a) the Redeemer Committee of the Highland
                          Crusader Fund (Claim No. 72), and (b) the Highland Crusader Funds
                          (Claim No. 81), filed by Debtor Highland Capital Management, L.P.)
                          (Appearances: I. Kharasch, J. Morris, and G. Demo for Debtors; M.
                          Clemente for Unsecured Creditors Committee; R. Patel and B. Shaw
                          for Acis and Terrys; S. Tomkowiak, A. Clubok, and K. Posin for
                          UBS; T. Mascherin, M. Hankin, and M. Platt for Redeemer
                          Committee; J. Wilson, M. Lynn, J. Bonds, and B. Assink for J.
                          Dondero; J. Kathman for P. Daugherty; R. Matsumura for HCLOF; J.
                          Kane for CLO Holdco; E. Weisgerber for HarbourVest; L. Lambert
                          for UST. Evidentiary hearing. Motion approved, based on reasoning
                          given orally. Counsel to upload orders.)). Transcript to be made
                          available to the public on 01/21/2021. (Rehling, Kathy)
  10/23/2020   1273       (2 pgs) Order granting motion to compromise controversy with (a)
                          the Redeemer Committee of the Highland Crusader Fund (Claim No.
                          72), and (b) the Highland Crusader Funds (Claim No. 81). Filed by
                          Debtor Highland Capital Management, L.P (related document #
                          1089) Entered on 10/23/2020. (Okafor, M.)
  10/30/2020   1315       (3 pgs) Order directing UBS' Offer of Proof (RE: related
                          document(s)1089 Motion to compromise controversy filed by Debtor
                          Highland Capital Management, L.P.). Entered on 10/30/2020
                          (Okafor, M.)2
  11/6/2020    1339       (9 pgs; 2 docs) Notice of appeal . Fee Amount $298 filed by
                          Interested Parties UBS AG London Branch, UBS Securities LLC
                          (RE: related document(s)1273 Order on motion to compromise
                          controversy). Appellant Designation due by 11/20/2020.
                          (Attachments: # 1 Exhibit)(Sosland, Martin)
  11/12/2020   1369       (9 pgs) Amended notice of appeal filed by Interested Parties UBS
                          AG London Branch, UBS Securities LLC (RE: related
                          document(s)1339 Notice of appeal). (Sosland, Martin)




    2
        This designation includes the underlying documents that UBS submitted to the Bankruptcy
 Court in hard copy pursuant to this ruling.


                                               8
Case 19-34054-sgj11 Doc 1456 Filed 11/20/20    Entered 11/20/20 19:08:51   Page 9 of 10




 Respectfully submitted,

 DATED this 20th day of November 2020.

 LATHAM & WATKINS LLP

 By /s/ Sarah Tomkowiak
 Andrew Clubok (pro hac vice)
 Sarah Tomkowiak (pro hac vice)
 555 Eleventh Street, NW, Suite 1000
 Washington, District of Columbia 20004
 Telephone: (202) 637-2200
 Email: andrew.clubok@lw.com
         sarah.tomkowiak@lw.com

 and

 Jeffrey E. Bjork (pro hac vice)
 Kimberly A. Posin (pro hac vice)
 355 South Grand Avenue, Suite 100
 Los Angeles, CA 90071
 Telephone: (213) 485-1234
 Email: jeff.bjork@lw.com
         kim.posin@lw.com

 BUTLER SNOW LLP
 Martin Sosland (TX Bar No. 18855645)
 Candice M. Carson (TX Bar No. 24074006)
 2911 Turtle Creek Blvd., Suite 1400
 Dallas, Texas 75219
 Telephone: (469) 680-5502
 E-mail: martin.sosland@butlersnow.com
         candice.carson@butlersnow.com


 Counsel for UBS Securities LLC and UBS
 AG, London Branch




                                           9
Case 19-34054-sgj11 Doc 1456 Filed 11/20/20            Entered 11/20/20 19:08:51        Page 10 of 10




                                   CERTIFICATE OF SERVICE

          I, Martin Sosland, certify that the Appellants’ Statement of Issue and Designation of Record

  on Appeal was filed electronically through the Court’s ECF system, which provides notice to all

  parties of interest.

          Dated: November 20, 2020.

                                                               /s/ Martin Sosland
